Exhibit 99.1 August 2, 2016 Ms. Julie Silcock, Audit Committee Chair Mr. Gary Evans, CEO Mr. Morgan F. Johnston, SVP, General Counsel and Secretary GreenHunter Resources, Inc. 1048 Texan Trail Grapevine, Texas 76051 Dear Ms. Silcock and Messrs. Evans and Johnston: This is to confirm that the client-auditor relationship between GREENHUNTER RESOURCES, INC. (Commission File Number 001-33893) and BDO USA, LLP has ceased. Sincerely, /s/ BDO USA LLP BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
